DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, and 16-18, Claims 1, and 16-18 are rendered indefinite because Applicant has attempted to define its glider tool by comparing the glider tool in relationship to non-claimed elements.  For example, the claim limitation “a gap” is included in Claim 1, Lines 8-9, wherein the gap being larger than the thickness of the back panel of the enclosure.  However, neither the front frame, the enclosure, the backwall, nor the back panel is positively claimed. Therefore, claims 1, and 16-18 are indefinite because the relationship of parts is not based upon any claimed structural elements nor based upon any known standard sizing for the broad limitation of an “enclosure.” See MPEP 2173.05(b)(II).
Regrading Claims 2-12, and 19-20, Claims 2-12, and 19-20 are rejected under 35 U.S.C. 112(b) by virtue of each claims dependency upon an independent claim that is rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Reuter et al. (US 6,145,943).
Regarding Claim 1, Reuter discloses a glider tool (30) for installing a back panel (20) of an enclosure, the glider tool (30) comprising: a body having a first surface (top side of 34, see Fig. 4) a second surface opposite the first surface (underside of 34, see Fig. 4), a first end (32), and a second end opposite the first end, the body defining a length that extends from the first end to the second end. See Examiner annotated Fig. 4
    PNG
    media_image1.png
    505
    640
    media_image1.png
    Greyscale

The remainder of the claim limitations of Claim 1 include a recitation of the intended use of the glider tool.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the glider tool (30) of Reuter is capable of being used wherein when the glider tool (30) is in an installed configuration, the first end of the body is configured to engage a front frame member of the enclosure, and the second end of the body is configured to contact the enclosure, so that a gap is located between the second end of the body and a back wall of the enclosure, the gap being larger than the thickness of the back panel of the enclosure.
Regarding Claim 2, Reuter discloses the glider tool of claim 1, as previously discussed above. The further limitation of Claim 2 include a recitation of the intended use of the glider tool without any further limiting structural requirements to the tool itself.  The glider tool (30) of Reuter is capable of being utilized such that wherein the first end of the body is configured (see Reuter, Figs. 2 through 4; Col. 3, Lines 29-35; Col. 4, Lines 39-43; and Col. 6, Lines 38-54) to be removably coupled to the front frame member of the enclosure, and wherein the second end of the body is configured to be removably coupled to a bracket of the enclosure, the bracket being coupled to a back wall of the enclosure.
Regarding Claim 3, Reuter discloses the glider tool of claim 2, as previously discussed above, wherein the first end of the body is configured to be removably coupled to the front frame member of the enclosure without the use of a threaded fastener, and wherein the second end of the body is configured to be removably coupled to the bracket of the enclosure without the use of a threaded fastener. See Reuter, Figs. 2 through 4; Col. 3, Lines 29-35; Col. 4, Lines 39-43; and Col. 6, Lines 38-54.
Regarding Claim 4, Reuter discloses the glider tool of claim 2, as previously discussed above, further comprising: a hook (Support Section 32; see Fig. 4) at the first end of the body that is configured to engage with the front frame member of the enclosure that defines an opening of the enclosure; a first flange (37.1) extending along and away from a first longitudinal side of the body in a first direction; and a second flange (37.2) extending along and away from a second longitudinal side of the body in the first direction, the second longitudinal side being opposite the first longitudinal side. See Examiner Annotated Fig. 4, above.
Regarding Claim 5, Reuter discloses the glider tool of claim 4, as previously discussed above. The further limitation of Claim 5 include a recitation of the intended use of the glider tool without any further limiting structural requirements to the tool itself.   The tool (30) disclosed by Reuter is capable of being utilized/installed wherein when the second end of the body contacts the bracket of the enclosure, the first flange (37.1) and the second flange (37.2) are configured such that each is capable of extending along opposing edges of the bracket (depending upon the width of the unclaimed bracket) so that the bracket is positioned between the first flange (37.1) and the second flange (37.2).

    PNG
    media_image2.png
    554
    489
    media_image2.png
    Greyscale
Regarding Claim 6, Reuter discloses the glider tool (30) of claim 4, as previously discussed above, wherein the hook (Support Section 32; see Fig. 4) includes an arm (see Examiner Annotated Fig. 4) extending from the first end of the body, and a ledge (see Examiner Annotated Fig. 4) extending from the arm, and wherein the arm is configured such that it is capable of being positioned (depending upon the size, location, and orientation of the front frame in relation to the tool) under a free end of a peripheral flange of the front frame member of the enclosure. See Examiner Annotated Fig. 4.  
Regarding Claim 7, Reuter discloses the glider tool of claim 6, as previously discussed above, wherein when the hook (Support Section 32; see Fig. 4) is engaged with the front frame member of the enclosure, the glider tool (30) is configured such that it is capable of sliding (depending upon the size, location, and orientation of the front frame in relation to the tool; it is further noted that the size of the apertures (13.1) is larger than that of the positioning unit (See Col. 6, Lines 37-49); therefore the hook is capable of sliding at least to the extent of the width of the apertures) along the front frame member of the enclosure. See Examiner Annotated Fig. 4.  
Regarding Claim 8, Reuter discloses the glider tool of claim 4, as previously discussed above, further comprising an aperture (2, see Fig. 4) directed through the hook (Support Section 32; see Fig. 4), the aperture (2) being capable of receiving at least one of a hook, a pin, or a protrusion of a storage structure, when the glider tool (30) is not in use.
Regarding Claim 18, Reuter meets all of the limitations of Claim 18, as best understood, as applied to Claims 1, and 3 above.
Regarding Claim 19, Reuter meets all of the limitations of Claim 19, as best understood, as applied to Claims 18, and 4 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 11-13, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reuter et al. (US 6,145,943) in view of Ramsey (US 2005/0082814 A1).
Regarding Claim 9, Reuter discloses the glider tool of claim 1, as previously discussed above. 
Reuter does not disclose wherein the tool further comprise of a sliding layer positioned on top of and extending along the top surface of the body, the sliding layer being at least one of: a liquid layer; or a solid layer that is separate from the body of the glider tool; wherein the sliding layer has a lower sliding coefficient of friction than the sliding coefficient of friction of the upper surface of the body; and wherein the sliding layer is configured to slidably support the back panel, for the back panel to be slid along the body from the front opening of the enclosure to the back wall of the enclosure.
However, Ramsey teaches a frame comprising of a sliding layer (227) positioned on top of and extending along the top surface of a body (221, formed of steel; see Paragraph 0044), the sliding layer (227) being at least one of: a liquid layer; or a solid layer (“formed of any suitable low-friction material, such as ultra-high molecular weight polyethylene.” See Paragraph 0048) that is separate from the body of the glider tool; wherein the sliding layer (227, made of polyethylene) has a lower sliding coefficient of friction than the sliding coefficient of friction of the upper surface of the body (221, made of steel); and wherein the sliding layer (227) is capable of slidably support a back panel, for the back panel to be slid along the body (221) from the front opening of the enclosure to the back wall of the enclosure. See Ramsey, Fig. 9
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Reuter to further comprise of a sliding layer positioned on top of and extending along the top surface of the body, the sliding layer being at least one of: a liquid layer; or a solid layer that is separate from the body of the glider tool; wherein the sliding layer has a lower sliding coefficient of friction than the sliding coefficient of friction of the upper surface of the body; and wherein the sliding layer is configured to slidably support the back panel, for the back panel to be slid along the body from the front opening of the enclosure to the back wall of the enclosure, as taught by Ramsey, for the purpose of reducing the amount of sliding friction between the panel and the gilder tool to make it easier to install the panel.
Regarding Claim 11, Reuter, as modified, discloses the glider tool of claim 9, as previously discussed above, wherein the sliding layer (Ramsey, 227) extends along the entire length of the body defined between the first end of the body and the second end of the body, or the sliding layer (Ramsey, 227) extends from the first end of the body, along the length of the body, and stops short of extending to the second end of the body  (Reuter, 34; Ramsey, 221) to define an exposed portion of the upper surface of the body. See Ramsey, Fig. 9.
Regarding Claim 12, Reuter, as modified, discloses the glider tool of claim 9, as previously discussed above, further comprising an engagement feature (Reuter, 33) configured to contact and engage with a feature (Reuter, 13.1) of the bracket (Reuter, 11.1), wherein the engagement feature is a protrusion (Reuter, 33) and wherein the feature of the bracket (Reuter, 11.1) is a hole (13.1). See Reuter, Fig. 4.
Reuter, as modified does not disclose wherein the engagement feature is a hole, and wherein the feature of the bracket is a protrusion.
However, it would have been obvious to reverse the parts of the engagement feature and the hole, disclose wherein the engagement feature is a hole, and wherein the feature of the bracket is a protrusion, as a matter of routine design choice requiring only an obvious modification including the reversal of parts without any new or unexpected results. See MPEP 2144.04.VI.A.
Regarding Claim 13, Reuter, as modified, meets all of the limitations of Claim 13, as best understood, as applied to Claims 1, 2, and 9 above.
Regarding Claim 15, Reuter, as modified, meets all of the limitations of Claim 15, as best understood, as applied to Claims 11, 12, and 13 above.
Regarding Claim 16, Reuter, as modified, meets all of the limitations of Claim 16, as best understood, as applied to Claims 1-4, and 13 above.
Regarding Claim 17, Reuter, as modified, meets all of the limitations of Claim 17, as best understood, as applied to Claims 1, and 13 above.
Regarding Claim 20, Reuter, as modified, meets all of the limitations of Claim 20, as best understood, as applied to Claims 18, and 9 above.
Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Reuter et al. (US 6,145,943) in view of Ramsey (US 2005/0082814 A1); in further view of NPL reference One Monroe (https://monroeengineering.com/blog/the-3-primary-types-of-threaded-fasteners/), published March 13, 2019.
Regarding Claim 10, Reuter, as modified, discloses the glider tool of claim 9, as previously discussed above, wherein the sliding layer (Ramsey, 227) is a solid layer (“formed of any suitable low-friction material, such as ultra-high molecular weight polyethylene.” See Ramsey, Paragraph 0048) that is separate from the body of the glider tool, wherein the body is a glider body, wherein the sliding layer (Ramsey, 227) defines a support body, the support body being coupled to the upper surface of the glider body (Reuter, 34; Ramsey, 221) using a fastener (Ramsey, 228).
Reuter as modified, may not explicitly state wherein the fastener (Ramsey, 228) is a threaded fastener.
However, One Monroe teaches 3 primary types of fasteners that are threaded fasteners.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Reuter to further comprise of wherein the fastener is a threaded fastener, as taught by One Monroe, as a matter or routine design choice, requiring only routine experimentation without any new or unexpected results for the purpose of positively joining the sliding layer to the top surface of the glider body in a manner in which can easily be removed with a screw driver or wrench. 
Regarding Claim 14, Reuter, as modified, meets all of the limitations of Claim 14, as best understood, as applied to Claims 10, and 13 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723